SEXTON, Judge,
concurring.
This patient was diagnosed by an expert psychiatrist to be significantly dilusional and euphoric, as detailed in the opinion. The respondent also was diagnosed to have a specific psychiatric disorder that has a high potential for aggressive behavior. At the time of the hearing, the respondent had improved on large doses of medication, which medication the respondent initially resisted.
*137These circumstances, I reluctantly agree, do not meet the statutory definition of either “gravely disabled” or “dangerous to others.” I suggest that the circumstances should at least amount to gravely disabled,” but they don’t.